Name: Commission Regulation (EC) No 2601/2000 of 17 November 2000 laying down detailed rules for the implementation of Council Regulation (EC) No 2494/95 as regards the timing of entering purchaser prices into the Harmonised Index of Consumer Prices (Text with EEA relevance)
 Type: Regulation
 Subject Matter: consumption;  prices;  economic analysis;  economic geography;  economic structure
 Date Published: nan

 Avis juridique important|32000R2601Commission Regulation (EC) No 2601/2000 of 17 November 2000 laying down detailed rules for the implementation of Council Regulation (EC) No 2494/95 as regards the timing of entering purchaser prices into the Harmonised Index of Consumer Prices (Text with EEA relevance) Official Journal L 300 , 29/11/2000 P. 0014 - 0015Commission Regulation (EC) No 2601/2000of 17 November 2000laying down detailed rules for the implementation of Council Regulation (EC) No 2494/95 as regards the timing of entering purchaser prices into the Harmonised Index of Consumer Prices(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2494/95 of 23 October 1995 concerning harmonised indices of consumer prices(1), and in particular Article 4 in conjunction with Article 5(3) thereof,After consulting the European Central Bank(2),Whereas:(1) By virtue of Article 5(1)(b) of Regulation (EC) No 2494/95, each Member State is required to produce a Harmonised Index of Consumer Prices (HICP) starting with the index for January 1997.(2) According to Article 2(a)(3) of Commission Regulation (EC) No 1749/96 of 9 September 1996 on initial implementing measures for Council Regulation (EC) No 2494/95 concerning harmonised indices of consumer prices(3), as last amended by Council Regulation (EC) No 1688/98(4), prices used in the HICP are the purchaser prices paid by households to purchase individual goods and services in monetary transactions.(3) There is considerable scope for procedural differences in the timing of entering purchaser prices into the HICP. A harmonised methodology regarding such timing is necessary to ensure that the resulting HICPs meet the comparability requirement of Article 4 of Regulation (EC) No 2494/95, in particular for products in respect of which there may be a difference between the time of purchase, payment, or delivery and the time of consumption.(4) The rules in this Regulation are consistent with the definitions laid down in the European System of Accounts 1995 (ESA 95) set up by Council Regulation (EC) No 2223/96 of 25 June 1996 on the European System of national and regional accounts in the Community(5), as last amended by Regulation (EC) No 448/98(6) in so far as ESA 95 is consistent with the purposes of the HICP.(5) In particular, point 3.89 of ESA 95 states that goods and services should in general be recorded when the payables are created, that is, when the purchaser incurs a liability to the seller.(6) The HICP should reflect the price change to the base or reference period on the basis of the change in expenditure while maintaining the consumption pattern of households and composition of the consumer population.(7) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee established by Council Decision 89/382/EEC, Euratom(7),HAS ADOPTED THIS REGULATION:Article 1AimThe aim of this Regulation is to harmonise the timing or recording and entering purchaser prices into the Harmonised Index of Consumer Prices (hereinafter referred to as HICP) in order to ensure that HICPs are reliable and relevant and meet the comparability requirement laid down in Article 4 of Regulation (EC) No 2494/95.Article 2TimingPrices used in the HICP shall be the purchaser prices paid by households to purchase individual goods or services in monetary transactions. Prices for goods shall be entered into the HICP for the month in which they are observed. Prices for services shall be entered into the HICP for the month in which the consumption of the service at the observed prices can commence.Article 3ImplementationThe provisions of this Regulation shall be applied by Member States in December 2000 and take effect with the index for January 2001.Article 4Entry into forceThis Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 November 2000.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 257, 27.10.1995, p. 1.(2) Opinion delivered on 24 November 2000 (not yet published in the Official Journal).(3) OJ L 229, 10.9.1996, p. 3.(4) OJ L 214, 31.7.1998, p. 23.(5) OJ L 310, 30.11.1996, p. 1.(6) OJ L 58, 27.2.1998, p. 1.(7) OJ L 181, 28.6.1989, p. 47.